Citation Nr: 0946139	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to an undiagnosed illness 
due to Persian Gulf service.  

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella, with degenerative joint 
disease, of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a 
gastrointestinal disability and an increased rating for his 
service-connected left knee disability.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  In October 2009, the Veteran testified via 
videoconference before the undersigned Acting Veterans Law 
Judge.  

The issue of an increased rating for the Veteran's left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

2.  Competent evidence has not been presented establishing 
onset of a current gastrointestinal disability during active 
military service, or as a result of a disease or injury 
incurred therein.  




CONCLUSION OF LAW

Service connection for a gastrointestinal disability, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In December 2004 and May 2008 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  
Additionally, the May 2008 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was not issued prior to the June 2005 adverse determination 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Nevertheless, VA rectified any timing error in 
providing notice to the Veteran and subsequently 
readjudicating his claims on several occasions, most recently 
in November 2008.  Id; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  Thus, any 
potential timing defect regarding the provision of adequate 
notice to the Veteran was cured.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  In October 2009, the Veteran was afforded 
the opportunity to testify via video before the undersigned 
Acting Veterans Law Judge.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
Veteran's service connection claim.  However, the Board finds 
that the record, which does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4) (2009).  As outlined in McLendon v. 
Nicholson ,20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent evidence 
has not been presented linking the claimed disability to 
service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claim has been fully developed, and he has been afforded all 
due notice; thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for a gastrointestinal 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, such 
as peptic or gastric ulcers, which manifest to a compensable 
degree within a statutorily-prescribed period of time.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes first that the Veteran has requested 
consideration of his claim under 38 U.S.C.A. § 1117 as an 
undiagnosed illness.  Under the provisions of specific 
legislation enacted to assist veterans of the Persian Gulf 
War, service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during the 
presumption period.  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1)(i) (2009).  Effective March 1, 2002, 
§ 202 of the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 
U.S.C. § 1117 to expand the presumptive period to September 
30, 2011.  See VBA Fast Letter 02-04 (January 17, 2002).  

However, a preliminary requirement to such consideration is 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002).  By 
the Veteran's own admission, he did not have such service.  
Nevertheless, he contends consideration of his claim as an 
undiagnosed illness under 38 U.S.C.A. § 1117 is warranted 
because his unit was initially called to go to the Persian 
Gulf, and he received numerous inoculation injections, 
including for anthrax, as part of his departure preparation.  
Thus, he contends consideration as a Persian Gulf veteran is 
warranted.  While the Board is sympathetic to the Veteran's 
contentions, it lacks the legal authority to grant the 
Veteran special presumptive consideration which contradicts 
the clear letter of the law.  Nevertheless, the Veteran 
remains free to offer competent medical evidence linking any 
current claimed disability to his reported anthrax 
inoculation, or any other in-service incident.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1041 (Fed. Cir. 1994).  

According to his service treatment records, the Veteran was 
without a history or current disability of the 
gastrointestinal system when he was examined and accepted for 
active military service in May 1986.  He sought treatment for 
abdominal pains in June 1987, describing stomach pain of 2 
days' duration.  He denied nausea, vomiting, diarrhea, or 
blood in his stool.  Gastroenteritis was diagnosed, and he 
was given medication.  In October 1987, he sought treatment 
for abdominal pains of 4 days' duration.  He denied severe 
pain, nausea, and vomiting, but did report diarrhea.  He was 
given Pepto-Bismol.  On examination for service separation in 
March 1991, the Veteran was again without abnormality of the 
gastrointestinal system, and on a concurrent report of 
medical history, he denied any history of frequent 
indigestion or stomach, liver, or intestinal trouble.  

Shortly after service separation, the Veteran was seen on 
several occasions for abdominal pain.  In May 1992, he 
reported mid-level epigastric pain of approximately 2 weeks 
duration.  Possible mild dyspepsia was suspected, and he was 
given medication.  On VA general medical examination in July 
1992, he again reported mild epigastric pain which developed 
approximately 2 months ago, according to his history.  He 
denied changes in bowel habits, melena, and hematemesis.  His 
abdomen was essentially benign, and possible gastritis, 
secondary to use of nonsteroidal anti-inflammatory medication 
was suspected.  An August 1992 upper gastrointestinal series 
was within normal limits.  

Thereafter, the Veteran did not again report significant 
gastrointestinal symptoms until 2004, when he sought private 
treatment for epigastric pain, nausea, and vomiting.  A CT 
scan indicated inflammation around his appendix, and an 
appendectomy was performed in May 2004 at a private hospital.  
Later that same month, when his epigastric symptoms were 
noted to continue, the Veteran was found to have a bowel 
obstruction as a complication of his appendectomy.  Later in 
May 2004, he was afforded a second surgery to address this 
complication.  Crohn's disease was also suspected at that 
time.  Following his surgeries, the Veteran continued to 
experience nausea, vomiting, and related gastrointestinal 
symptomatology.  Another CT scan was afforded him in January 
2005 following continuing abdominal pain, and cholelithiasis 
was suspected.  Recent VA medical treatment records confirm 
the Veteran's reports of abdominal pain, primarily in the 
left upper quadrant, constipation, and related 
symptomatology.  

At his October 2009 video hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified that he has 
experienced gastrointestinal symptoms since service, and was 
of the opinion these were related to anthrax inoculation 
injections received during military service.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a gastrointestinal disability.  While 
the Veteran was seen on at least two occasions in 1987 for 
gastrointestinal symptoms, these episodes appear to have been 
acute and transitory, without chronic residuals, as the 
Veteran did not report subsequent symptoms during military 
service, and denied any history of frequent indigestion or 
stomach, liver, or intestinal trouble on a report of medical 
history completed in March 1991, at service separation.  
Additionally, on physical examination at service separation, 
he was without abnormality of the abdomen and/or viscera.  
Admittedly, approximately a year after service separation the 
Veteran did report a 2-month history of abdominal pain, and 
gastritis was diagnosed.  However, an upper gastrointestinal 
study was within normal limits.  Thereafter, he did not 
report gastrointestinal symptoms for several years.  While 
the Veteran again experienced recurrent abdominal symptoms 
beginning in early 2004, these coincided with diagnoses of 
and subsequent surgeries for appendicitis and a bowel 
obstruction.  No examiner has suggested either of these 
disorders began during military service, or resulted from a 
disease or injury incurred therein.  In the absence of such 
evidence, service connection for a gastrointestinal 
disability is not warranted.  

Regarding the Veteran's assertions that he should be afforded 
consideration as a Persian Gulf veteran with an undiagnosed 
illness, the Board has already noted above that he lacks the 
necessary qualifying service, and the Board lacks authority 
to override relevant statues and regulations.  See 
38 U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2009).  Nevertheless, conceding arguendo that the 
Veteran was afforded anthrax and other inoculations in 
preparation for deployment in the Persian Gulf, he has not 
presented competent evidence linking any current 
gastrointestinal disability to such injections.  Regarding 
the medical treatise information submitted by the Veteran in 
support of his claim, the Board observes that generally, 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  However, 
this treatise information was not accompanied in this case by 
a medical expert opinion which suggested it had any bearing 
on this Veteran's case.  The treatise evidence, standing 
alone, does not address the facts that are specific to the 
Veteran's case and does not establish a relationship between 
the claimed disability and the alleged in-service anthrax 
inoculation.  Accordingly, it is of negligible probative 
value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Veteran himself has alleged that his gastrointestinal 
disability began during military service, or as a result of 
injections incurred therein.  However, as a layperson, he is 
not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
gastrointestinal disabilities are complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology, and the Veteran's statements 
therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a gastrointestinal 
disability, to include as an undiagnosed illness.  A current 
disability has not been shown by competent evidence to have 
begun during military service, or as a result of a disease or 
injury incurred therein.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness, is 
denied.  


REMAND

The Veteran seeks a disability rating in excess of 10 percent 
for his chondromalacia patella with degenerative joint 
disease of the left knee.  The Board observes that he was 
last afforded VA examination in June 2007, at which time no 
instability of the left knee was noted.  However, at his 
October 2009 video hearing, he testified that his left knee 
had worsened since his most recent examination, and he 
complained of restrictions in mobility and an increase in 
instability.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical 

examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Additionally, VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  
Thus, because the Veteran has alleged an increase in the 
severity of his service-connected disability subsequent to 
his most recent VA examination, the Board concludes a new VA 
examination is warranted, and remand is therefore required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting 
from his left knee disorder.  He must be 
given adequate notice of the date and 
place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the left knee and 
whether the Veteran experiences additional 
functional loss as a result of painful 
knee motion, instability, weakness, or 
lack of endurance of the knee joint.  The 
examiner should also indicate the presence 
and severity of any lateral instability or 
recurrent subluxation in the left knee.  
Any other impairment related to the 
Veteran's left knee disability should also 
be noted for the record.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


